                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-5817 MRW                                                   Date     October 15, 2018
 Title            Richard Powell v. Tsai-Sui Kao et al



 Present: The Honorable          Michael R. Wilner
                      Veronica Piper                                                  n/a
                       Deputy Clerk                                        Court Reporter / Recorder

                Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:
                         None present                                             None present


 Proceedings:                 ORDER TO SHOW CAUSE RE: DISMISSAL OF UNSERVED CIVIL
                              ACTION

       Plaintiff filed this civil action on July 2, 2018. The case was randomly assigned to Judge
Wilner through the Court’s Magistrate Judge Direct Assignment Program. Pursuant to Federal
Rule of Civil Procedure 4(m), Plaintiff was required to serve process in this action within 90
days of commencement of the action, or by September 30, 2018. However, according to the
Court’s review of the docket, no proof of service has been filed in the action yet, and no
defendant has appeared in the action to date. Moreover, Plaintiff’s attorney failed to respond to
an earlier order from the Court regarding service. (Docket # 7)

        Plaintiff is ORDERED to show cause why the action should not be returned to the civil
wheel for reassignment to a District Judge with a recommendation that it be dismissed for
failure to prosecute. Plaintiff’s response to this OSC will be due by October 29, 2018.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
